DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cho et al. (US 2016/0240817, “Cho”). 
Regarding claims 1 and 17, Cho teaches a display device ([0005]) comprising a folding region (Fig. 1, bending area BA, e.g., [0011]) and first and second non-folding areas adjacent to the folding region (Fig. 1, [0044], bending area and remaining areas to either side). Cho further teaches that the device comprises first, second, and third regions (Fig. 1, [0044], bending area and remaining areas to either side) and having a display panel disposed on the regions (e.g., Fig. 1, [0039], display layer 200). Cho additionally teaches an outer encapsulation or window member ([0039], Fig. 1, outer encapsulation layer 312, [0042]) and having an organic layer comprising a bending area and a remaining area between the display and the encapsulating window member (see, Fig. 1, layers 320, [0043], [0044], [0045]). Cho additionally teaches an embodiment wherein the first organic layer (i.e., members 321) has a modulus that is greater than that of the second organic layer (i.e., members 322; see [0017], Fig. 1, [0044]).
    PNG
    media_image1.png
    358
    690
    media_image1.png
    Greyscale

Regarding claim 4, Cho additionally teaches that the middle bonding part includes a side surface having a boundary with a side bonding part (i.e., corresponding to the second region) and a side surface having a boundary with another side bonding part (i.e., corresponding to the third region; see, e.g., Fig. 1, above). 
Regarding claim 15, Cho additionally teaches the inclusion of additional members (see Fig. 1, various members 321 and 322 that may be considered to correspond to the claimed fourth and fifth members, and see Fig. 5, [0067], having boundary layers between the first and second organic layers). Cho additionally teaches that the modulus of these boundary layers (corresponding to the claimed fourth and fifth members) may be between the first and second organic layers ([0067]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 3, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho as applied to claim 1 and 17, above, and further in view of Kim et al. (US 2019/0173030, “Kim”). 
Regarding claims 2 and 3, the combination remains as applied to claim 1, above, however Cho fails to specifically teach the elastic modulus of the areas of the adhesive components. In the same field of endeavor of flexible display devices (e.g., [0005], [0006]), Kim teaches that bonding members may have elastic moduluses reading on from 0.1 MPa to 700 MPa in order to promote flexibility and ease of deformation while maintaining high or effective impact resistance ([0077], [0076], [0026]). It therefore would have been obvious to have adjusted the elastic moduluses of the layers of Cho to within the ranges taught by Kim (i.e., the components having a first elastic modulus to within 100 to 700 MPa and the components having a second and third elastic modulus to within 0.1 to 100 MPa, thus reading on the presently claimed range) in order to promote flexibility and ease of deformation while maintaining high or effective impact resistance ([0077], [0076], [0026]). It should be noted that components having elastic moduluses on the above ranges would have moduluses such that the first modulus is greater than ten times each of the second and third elastic moduluses. The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.
Regarding claims 18 and 19, the combination remains as applied to claim 17, above, however Cho fails to specifically teach the elastic modulus of the areas of the adhesive components. In the same field of endeavor of flexible display devices (e.g., [0005], [0006]), Kim teaches that bonding members may have elastic moduluses reading on from 0.1 MPa to 700 MPa in order to promote flexibility and ease of deformation while maintaining high or effective impact resistance ([0077], [0076], [0026]). It therefore would have been obvious to have adjusted the elastic moduluses of the layers of Cho to within the ranges taught by Kim (i.e., the components having a first elastic modulus to within 100 to 700 MPa and the components having a second and third elastic modulus to within 0.1 to 100 MPa, thus reading on the presently claimed range) in order to promote flexibility and ease of deformation while maintaining high or effective impact resistance ([0077], [0076], [0026]). It should be noted that components having elastic moduluses on the above ranges would have moduluses such that the first modulus is greater than ten times each of the second and third elastic moduluses. The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.

Claim(s) 5-9, 14, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho as applied to claim 1 and 17, above, and further in view of Ha et al. (US 2019/0259310, “Ha”).
Regarding claims 5 and 14, while Cho teaches that the non-bending and bending area adhesive components may abut one another (see, e.g., Fig. 1), Cho fails to specifically teach that the modulus of elasticity decreases from the inner surface outward (i.e., away from the interfaces where the areas corresponding to the claimed second and third areas abut the area corresponding to the claimed first area). However, in the same field of endeavor of support or elastic members for use in display devices (see, e.g., [0005], [0006]), Ha teaches an embodiment wherein a transition from an area of a higher modulus of elasticity to an area of lower modulus of elasticity may be introduced in a film in order to reduce wrinkles and delamination (see, e.g., Fig. 6C, 6D, [0093] – [0097], such that the change may be considered to be “stepwise”) and therefore decreasing the elastic modulus in the second (and third) area would have been obvious to the person of ordinary skill in the art at the time of filing in order to reduce wrinkles and delamination (see, e.g., Fig. 6C, 6D, [0093] – [0097]).
Regarding claim 6, while Cho fails to teach that the modulus of the second part decreases as a stepwise function from the inner side surface to the outer side surface, in the same field of endeavor of support or elastic members for use in display devices (see, e.g., [0005], [0006]), Ha teaches an embodiment wherein a transition from an area of a higher modulus of elasticity to an area of lower modulus of elasticity may be introduced in a film in order to reduce wrinkles and delamination (see, e.g., Fig. 6C, 6D, [0093] – [0097], such that the change may be considered to be “stepwise”) and therefore decreasing the elastic modulus in the second area in a stepwise fashion would have been obvious to the person of ordinary skill in the art at the time of filing in order to reduce wrinkles and delamination (see, e.g., Fig. 6C, 6D, [0093] – [0097]). 
Regarding claims 7-9, modified Cho additionally teaches that the manner of decreasing the modulus of elasticity in the second bonding or adhesive component may be done gradually and linearly or non-linearly and may also fall off according to an inverse square rule (i.e., as the high-elasticity containing compound dissipates, the elastic modulus would be expected to decrease according to the inverse square law as would be understood by the person of ordinary skill in the art; see also Ha, Figs. 4B, 5, [0019], [0091] – [0094]). 
Regarding claims 16 and 20, modified Cho fails to teach the inclusion of a support member or film under the display from the window member. However, Ha teaches the inclusion of such a support member having first, second, and third member areas and positioned underneath the display panel in order to support the panel and the device (see Fig. 10A, member areas 230 and 210, [0076] – [0080], [0006]). Ha additionally teaches that the elastic member has a greater modulus of elasticity on the inner portion (i.e., the bending area portion 210, [0018], [0076]). It would therefore have been obvious to have provided such a support structure configuration under the display panel and to the device of Cho for the benefit of improving the reliability of the flexible display device and in order to provide support to the device itself ([0094], [0072] – [0076]). 
Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Ha as applied to claim 5, above, and further in view of Lee et al. (KR 20200103217, “Lee,” a machine translation of which has been provided). 
Regarding claims 10 and 13, Cho fails to specifically teach that the thickness of the side portions corresponding to the claimed second and third parts increases from the first area (or from the middle, bending area) and that the average thickness of the side portions is larger than that of the middle portion. However, in the same field of endeavor of flexible display devices (Abstract, pp. 2-3), Lee teaches that a thickness of a layer may be thickened away from a bending area in order to improve reliability of the bending mechanism and limit peeling phenomena (e.g., pp. 8-10 and see Fig. 4b, p. 6, paragraphs 3-6). It therefore would have been obvious to have provided thicker side portions of the adhesive layer of Cho as described by Lee in order to improve reliability of the bending mechanism and limit peeling phenomena (e.g., pp. 8-10 and see Fig. 4b, p. 6, paragraphs 3-6).
Regarding claims 11 and 12, modified Cho additionally teaches that the thickness of the layer may increase linearly or non-linearly (see, e.g., Figs. 4b and 5). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782